Citation Nr: 9914877	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for left 
trapezius strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


Factual Background

The veteran served on active duty from July 1978 to October 
1994.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas granted service connection for migraine 
headaches, right (major) hand cubital tunnel syndrome, and 
left trapezius strain in July 1995.  The RO assigned 
noncompensable ratings for each disability, and the veteran 
appealed.  Subsequently, a hearing was held at the RO in May 
1996.  In August 1996, the RO increased the disability rating 
for migraine headaches to 30 percent.  The veteran 
subsequently appealed all three issues.

On January 8, 1999, the veteran was advised that his appeal 
was being forwarded to the Board and that he had 90 days from 
the date of that letter to submit additional evidence for 
consideration in conjunction with his appeal.  On February 4, 
1999, additional VA medical evidence was received at the RO 
concerning the left trapezius strain increased rating claim, 
without a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (1998).

The Board of Veterans' Appeals (the Board) rendered decisions 
concerning the three issues on appeal on February 26, 1999.  
On April 14, 1999, the RO informed the Board of additional 
evidence which it had received on February 4, 1999 which 
pertained to the veteran's claim for an increased rating for 
his service-connected left trapezius strain.  The Board then 
recalled the veteran's claims folder for further 
consideration.

Discussion

The Board rendered a decision on the matter of entitlement to 
an increased (compensable) rating for left trapezius strain 
on February 26, 1999, without considering this evidence, 
which was not actually in the claims folder or at the Board 
at the time.  By law and regulation, decisions of the Board 
must be based "upon consideration of all evidence and 
material of record".  See 38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 19.7(a) (1998).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that it previously had made decisions concerning what 
evidence is "before the Secretary and the Board" when the 
Board makes its determination.  The Court's decision in Bell 
leads the Board to conclude that its February 26, 1999 
decision must be vacated.  See 38 C.F.R. § 20.904 (1998).

The Board wishes to make it clear that this decision vacates 
the Board's February 1999 decision only insofar as it 
concerns the issue of entitlement to an increased 
(compensable) rating for left trapezius strain.  This 
decision in no way affects the Board's February 1999 
decisions as to the issues of entitlement to increased 
ratings for migraine headaches and right cubital tunnel 
syndrome, because additional evidence pertaining to such 
issues was not received at the RO prior to the Board's 
rendering its February 26, 1999 decision.  

The Board's February 26, 1999 decision is, accordingly, 
VACATED as to the issue of entitlement to an increased 
(compensable) rating for left trapezius strain.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

